UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014. Or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49805 SOLAR3D, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 01-05922991 (I.R.S. Employer Identification No.) 26 West Mission Avenue, Santa Barbara, CA93101 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 690-9000 6500 Hollister Avenue, Suite 130 , Goleta, California 93117 (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of May 15, 2014 was 289,926,161. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 1 Statements of Operations for the Three Months Ended March 31, 2014 and March 31, 2013 (Unaudited) 2 Statement of Shareholders' Deficit at March 31, 2014 (Unaudited) 3 Statements of Cash Flows for the Three Months Ended March 31, 2014 and March 31, 2013 (Unaudited) 4 Notes to the Financial Statements (Unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES 21 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SOLAR3D, INC. (A Development Stage Company) BALANCE SHEETS March 31, 2014 December 31, 2013 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - Cost in excess of billing - Prepaid expense Other asset - Total Current Assets Property and Equipment, at cost Equipment, computer, software, furniture & fixtures, and automotives Less accumulated depreciation ) ) Net Property and Equipment Other Assets Other deposits Patents Goodwill - Total Other Assets Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities: Accounts payable $ $ Accrued expenses Billing in excess of cost and estimated earnings - Customer deposits - Other payable - Derivative liability Convertible promissory notes, net of beneficial conversion feature of $965,426 - Convertible promissory notes, net of debt discount of $1,193,292 and $204,020, respectively Total Current Liabilities Shareholders' Deficit Preferred stock, $.001 par value; 5,000,000 authorized shares; - - Common stock, $.001 par value; 1,000,000,000 authorized shares; 283,667,415 and 213,290,259 shares issued and outstanding, respectively Additional paid in capital AccumulatedDeficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SOLAR3D, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2014 March 31, 2013 Sales $ $
